UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7171



PAMELA J. ANDERSON,

                                               Plaintiff - Appellant,

           versus


JEFFERY DILLMAN, Assistant Warden, Operations,
Fluvanna Correctional Center for Women; ROBERT
ARMSTRONG,     Institutional        Investigator,
Fluvanna   Correctional    Center     for   women;
PATRICIA     HUFFMAN,      Warden,        Fluvanna
Correctional    Center   for     Women;    MELISSA
HOUCHENS, inmate Hearings Officer, FCCW, sued
in official and individual capacity; PAUL
RICE, Treatment Program Supervisor, FCCW, sued
in his official and individual capacities; KIM
WARE, Secretary, sued in her official and
individual    capacity;    TRACY     MEYERHOFFER,
Grievance   Coordinator     and    Human    Rights
Advocate,   FCCW,    sued    in    official    and
individual    capacities;     E.    R.    BARRACK,
Representative, Investigative Unit of DOC
Internal Affairs, sued in his official and
individual capacities; LAURA ANDERSON, Acting
Principal   of   Department     of   Correctional
Education, sued in her official and individual
capacities; COURTNEY DAVIS, Counselor, sued in
her official and individual capacities; DONNA
ANDERSON, Unit Manager, sued in her official
and individual capacities; LARRY HUFFMAN,
Regional Director, DOC’s Northern Regional
Office #2; DEWEY JENNINGS, Officer, Operation,
FCCW; DEREK ANDERSON, Major, Heal of Security,
FCCW,

                                              Defendants - Appellees.
2
Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-768-7)


Submitted:    January 31, 2003             Decided:   February 14, 2003


Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela J. Anderson, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Pamela J. Anderson appeals the district court’s order denying

relief on her 42 U.S.C. § 1983 (2000) complaint.       We have reviewed

the record and find no reversible error. Accordingly, we grant the

motion for leave to proceed in forma pauperis and affirm on the

reasoning of the district court.       See Anderson v. Dillman, No. CA-

01-768-7 (W.D. Va. July 19, 2002).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                   3
    AFFIRMED




4